Case 1:18-cr-10325-D.]C Document 21 Filed 01/18/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA, )
) FILED UNDER SEAL
Plaintiff, )
)
v. ) Case No. 1:18-CR-10325-001-DJC
)
KIMBERLY KITTS, )
)
Defendant. )

UNITED STATES’ MOTION TO FILE UNDER SEAL EMERGENCY MOTION FOR A
WRIT AND RESTRAINING ORDER UNDER THE ALL WRITS ACT

The United States hereby moves (the “Motion”), pursuant to Rule 7.2 of the Local Rules
of the United States District Court for the District of Massachusetts (the “Local Rules”), to file
under seal the attached (i) Emergency Motion for a Writ and Restraining Order under the All Writs
Act (the “Emergency Motion to Restrain”) and, (ii) proposed Writ and Restraining Order. In
support of the Motion, the United States respectfully asserts the following:

The United States seeks to tile the Emergency Motion to Restrain and the proposed Writ
and Restraining Order under seal in order to preserve the status quo and to ensure, as more fully
described in the Emergency Motion to Restrain, that the above-captioned Defendant’s assets are
available for application to the imminent restitution under the Mandatory Victim Restitution Act
(“MVRA”), 18 U.S.C. §3663A. Filing the Emergency Motion to Restrain and the proposed Writ
and Restraining Order on the docket would provide the Defendant with an opportunity to dissipate
or liquidate assets held by the Defendant before they can be preserved for restitution for the benefit

of the Defendant’s victims.

Case 1:18-cr-10325-D.]C Document 21 Filed 01/18/19 Page 2 of 2

WHEREFORE, the United States requests that this Motion be granted, thereby sealing all

related documents until further order by this Court. A proposed Order to seal is attached.

Respectfully submitted,

UNITED STATES OF AMERICA
By its attorneys

ANDREW E. LELLING
United States Attomey

Date: January 18, 2019 By: /s/ Raguelle L. Kaye
Raquelle L. Kaye
Assistant United States Attomey
l Courthouse Way, Suite 9200
Boston, MA 02210
Tel. No. (617) 748-3403
raquelle.kaye@usdoj.gov

CERTIFICATE OF SERVICE

I hereby certify that this document will not be flled through the ECF system, nor will
service be made to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will not be sent to those indicated as non-registered participants via first
class mail due to the sensitive nature of this matter.

/s/ Raguelle L. Kaye
RAQUELLE L. KAYE

Assistant United States Attomey
LOCAL RULE 7.1 CERTlFICATION

The United States takes the position that Local Rule 7.1 does not ap_p_ly in this
circumstance because to do so would undermine the reason(s) for filing this motion under seal.

